KLESTADT WINTERS JURELLER                                            Hearing Date: February 11, 2020
  SOUTHARD & STEVENS, LLP                                            Hearing Time: 10:00 a.m. (EST)
200 West 41st Street, 17th Floor
New York, NY 10036-7203
Telephone: (212) 972-3000
Facsimile: (212) 972-2245
Sean C. Southard
Fred Stevens
Lauren C. Kiss

General Counsel to Yann Geron, Chapter 11 Trustee
  of Robert F.X. Sillerman

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
In re                                                            :
                                                                 :
ROBERT FRANCIS XAVIER SILLERMAN,                                 :     Chapter 11
a/k/a Robert F.X. Sillerman,                                     :
a/k/a Robert F. Sillerman,                                       :     Case No. 17-13633 (MKV)
a/k/a Robert X. Sillerman,                                       :
                                                                 :
                                             Debtor.             :
-----------------------------------------------------------------x

                  NOTICE OF ADJOURNMENT OF CERTAIN MATTERS IN
                     THE ABOVE-REFERENCED CASE AND RELATED
                    ADVERSARY PROCEEDING TO FEBRUARY 11, 2020

        PLEASE TAKE NOTICE that the hearing to consider the following matters, scheduled

for January 28, 2020 at 10:00 a.m. (EST) has been adjourned to February 11, 2020 at 10:00

a.m. (EST), and will take place before the Honorable May Kay Vyskocil, United States

Bankruptcy Judge, at the United States Bankruptcy Court for the Southern District of New York,

One Bowling Green, New York, NY 10004, Courtroom 501:

        1)       Status Conference by Yann Geron, Chapter 11 Trustee;

        2)       Debtor’s Motion for the Entry of an Order (I) Approving the Disclosure Statement
                 Relating to the Debtor’s Chapter 11 Plan of Reorganization, (II) Scheduling a
                 Hearing on Confirmation, and (III) Establishing Notice and Objection Procedures



                                                         1
                for Confirmation of the Plan of Reorganization (the “Debtor’s Disclosure
                Statement Approval Motion”) [Docket No. 175] 1;

        3)      Motion for Entry of an Order (I) Approving Disclosure Statement; (II) Scheduling
                a Confirmation Hearing; (III) Establishing a Voting Record Date; (IV) Approving
                Solicitation Packages and Procedures for Distribution Thereof; (V) Approving the
                Form and Ballot and Establishing Procedures for Voting on the Plan; (VI)
                Approving the Form of Notice to Non-Voting Classes Under the Plan; (VII)
                Approving the Form of Notice of the Confirmation Hearing; (VIII) Establishing
                Notice and Objection Procedures for Confirmation of the Plan; and (IX) Setting
                Related Deadlines [Docket No. 432]; and

        4)      Defendant’s Motion to Dismiss Complaint in Adv. Pro. No. 19-1119 [Adv. Pro.
                Docket No. 21].


Dated: New York, New York
       December 12, 2019
                                                        KLESTADT WINTERS JURELLER
                                                         SOUTHARD & STEVENS, LLP


                                                By: /s/ Lauren C. Kiss
                                                    Sean C. Southard
                                                    Fred Stevens
                                                    Lauren C. Kiss
                                                    200 West 41st Street, 17th Floor
                                                    New York, New York 10036-7203
                                                    Tel: (212) 972-3000
                                                    Fax: (212) 972-2245
                                                    Email: ssouthard@klestadt.com
                                                            fstevens@klestadt.com
                                                            lkiss@klestadt.com

                                                        General Counsel to Yann Geron, Chapter 11
                                                          Trustee of Robert F.X. Sillerman




1
  A request will be made by the Trustee to Debtor’s counsel to officially withdraw the Debtor’s Disclosure
Statement Approval Motion.

                                                    2
